EXHIBIT 10.1

Clifton Bancorp Inc.

Employment Agreement

(Paul M. Aguggia)

Amendment

WHEREAS, Clifton Bancorp Inc. has previously entered into an employment
agreement with Paul M. Aguggia;

WHEREAS, the parties have determined that certain modifications to the
employment agreement are necessary and appropriate;

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

First Change

Section 6 is deleted in its entirety and replaced with the following:

“6.Change in Control Best Payments Determination.  

Notwithstanding any other provision of this Agreement to the contrary, if
payments made or benefits provided pursuant to Section 5 or otherwise from the
Company or any affiliate of the Company are considered “parachute payments”
under Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), then such payments or benefits shall be limited to the greatest amount
that may be paid to Executive under Section 280G of the Code without causing any
loss of deduction to the Company or its affiliates under such section, but only
if, by reason of such reduction, the net after tax benefit to Executive shall
exceed the net after tax benefit if such reduction were not made. “Net after tax
benefit” for purposes of this Agreement shall mean the sum of (i) the total
amounts payable to Executive under Section 5, plus (ii) all other payments and
benefits which the Executive receives or then is entitled to receive from the
Company or any affiliate of the Company or otherwise that would constitute a
“parachute payment” within the meaning of Section 280G of the Code, less
(iii) the amount of federal, state and local income and payroll taxes payable
with respect to the foregoing calculated at the maximum marginal tax rates for
each year in which the foregoing shall be paid to Executive (based upon the rate
in effect for such year as set forth in the Code at the time of termination of
Executive’s employment), less (iv) the amount of excise taxes imposed with
respect to the payments and benefits described in (i) and (ii) above by
Section 4999 of the Code. The determination as to whether and to what extent
payments are required to be reduced in accordance with this Section 6 shall be
made at the Company’s expense by an accounting firm or law firm experienced in
such matters.  Any reduction in payments required by this Section 6 shall occur
in the following order: (i) any cash severance, (ii) any other cash amount
payable to Executive, (iii) any benefit valued as a “parachute payment,”
(iv) the acceleration of vesting of any equity awards that are options, and
(v) the acceleration of vesting of any other equity awards. Within any such
category of payments and benefits, a reduction shall occur first with respect to
amounts that are not “deferred compensation” within the meaning of Section 409A
of the Code and then with respect to amounts that are. In the event that
acceleration of compensation from equity awards is to be reduced, such
acceleration of vesting shall be canceled, subject to the immediately preceding
sentence, in the reverse order of the date of grant.”

Second Change

Section 11 is amended by replacing subsection (b)(ii) in its entirety with the
following:

“(ii)In the event of Disability, Executive’s obligation to perform services
under this Agreement will terminate.  In the event of such termination,
Executive shall continue to receive (x) one hundred percent (100%) of his
monthly Base Salary (at the annual rate in effect on the Date of Termination)
through the one hundred eightieth (180th) day following the Date of Termination
by reason of Disability and (y) sixty percent (60%) of his monthly

1

 

--------------------------------------------------------------------------------

base salary from the one hundred eighty-first (181st) day following termination
through the first to occur of (i) his death, (ii) the date he attains age 65 or
(iii) the third anniversary of his termination by reason of Disability.  Such
payments shall be reduced by the amount of any short- or long-term disability
benefits payable to Executive under any disability program sponsored by the
Company or the Bank.  In addition, during the applicable period, Executive and
his dependents shall, to the greatest extent possible, continue to be covered
under all benefit plans (including, without limitation, retirement plans and
medical, dental and life insurance plans) of the Company or the Bank in which
Executive participated prior to the occurrence of Executive’s Disability, on the
same terms as if Executive were actively employed by the Bank.” 

In all other respects, the parties hereby ratify and affirm the terms and
conditions of the employment agreement.

IN WITNESS WHEREOF, the parties have executed this amendment to the employment
agreement as of January 1, 2016.

 

 

 

CLIFTON BANCORP INC.

 

 

 

 

 

 

 

By:

/s/ Joseph C. Smith

 

 

Joseph C. Smith

 

 

Vice Chairman of the Board

 

 

 

 

 

 

 

 

 

 

 

/s/ Paul M. Aguggia

 

 

Paul M. Aguggia

 

2

 

--------------------------------------------------------------------------------

CLIFTON BANCORP INC.

EMPLOYMENT AGREEMENT

This AGREEMENT (“Agreement”) is hereby entered into effective June 25, 2014, by
and between Clifton Bancorp Inc., a Maryland corporation (the “Company”) and the
holding company for Clifton Savings Bank, with its principal offices at 1433 Van
Houten Avenue, Clifton, New Jersey 07015, and PAUL M. AGUGGIA
(“Executive”).  Any reference to the “Bank” in this Agreement shall mean Clifton
Savings Bank or any successor to Clifton Savings Bank.

WHEREAS, the Company desires to assure itself of the services of Executive for
the period provided for in this Agreement; and

WHEREAS, Executive and the Board of Directors of the Company desire to enter
into an employment agreement setting forth the terms and conditions of the
employment of Executive and the related rights and obligation of each of the
parties; and

WHEREAS, this Agreement replaces in its entirety the employment agreement
entered into between Clifton Savings Bancorp, Inc., the mid-tier holding company
and Executive.  

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, the parties to this Agreement hereby agree as follows:

1.Position and Responsibilities.

(a)During the period of Executive’s employment under this Agreement, Executive
agrees to serve as President and Chief Executive Officer of the
Company.  Executive shall have responsibility for the general management and
control of the business and affairs of the Company and its affiliates and shall
perform all duties and shall have all powers which are commonly incident to the
offices of President and Chief Executive Officer or which, consistent with those
offices, are delegated to him by the Board of Directors of the Company (the
“Board of Directors”).  

(b)During the period of Executive’s employment under this Agreement, except for
periods of absence occasioned by illness, vacation, and reasonable leaves of
absence, Executive shall devote substantially all of his business time,
attention, skill and efforts to the faithful performance of his duties under
this Agreement, including activities and services related to the organization,
operation and management of the Company and its affiliates, as well as
participation in community, professional and civic organizations; provided,
however, that Executive may serve, or continue to serve, on the boards of
directors of, and hold any other offices or positions in, companies or
organizations listed by Executive on his annual conflict of interest reporting.

(c)The Company will furnish Executive with the working facilities and staff
customary for executive officers with the titles and duties set forth in this
Agreement and as are necessary for him to perform his duties.  The location of
such facilities and staff shall be at the principal administrative offices of
the Company.

3

 

--------------------------------------------------------------------------------

2.Term of Employment. 

(a)The term of this Agreement shall be (i) the initial term, consisting of the
period commencing on June 25, 2014 (the “Effective Date”), and ending on the
third anniversary of the Effective Date, plus (ii) any and all extensions of the
initial term made pursuant to this Section 2.

(b)Commencing on the Effective Date and on each day thereafter, the term under
this Agreement shall be renewed automatically for an additional one (1) day
period beyond the then effective expiration date without action by any party,
provided that neither the Company, on the one hand, nor Executive, on the other,
shall have given at least sixty (60) days’ written notice of its or his desire
that the term not be renewed.  In the case such notice is given by one party to
the other, the term of this Agreement shall become fixed and shall end on the
third anniversary of the date of written notice.

(c)Notwithstanding anything contained in this Agreement to the contrary, either
Executive or the Company may terminate Executive’s employment with the Company
at any time during the term of this Agreement, subject to the terms and
conditions of this Agreement.

3.Compensation and Benefits.

(a)Base Salary.  The Company agrees to pay Executive during the term of this
Agreement a base salary at the rate of $650,000 per annum, payable in accordance
with the Company’s customary payroll practices.  The Board of Directors of the
Company shall review annually the rate of Executive’s base salary based upon
factors they deem relevant, and may maintain or increase his base salary,
provided that no such action shall reduce the rate of base salary below the rate
in effect on the Effective Date.  In the absence of action by the Board of
Directors, Executive shall continue to receive a base salary at the per annum
rate specified on the Effective Date or, if another rate has been established
under the provisions of this Section 3, the rate last properly established by
action of the Board of Directors.  

(b)Incentive Compensation.  Executive shall be entitled to participate in
discretionary bonuses or other incentive compensation programs that the Board of
Directors may award from time to time to senior management employees pursuant to
bonus plans, or otherwise.

(c)Automobile and Cellular Phone. The Company or the Bank shall provide
Executive with, and Executive shall have the primary use of, an automobile owned
or leased by the Company or the Bank and the Company or the Bank shall pay (or
reimburse Executive) for all expenses of insurance, registration, operation and
maintenance of an automobile owned by Executive; provided, however, that such
reimbursement shall not exceed $700 per month.  Executive shall comply with
reasonable reporting and expense limitations on the use of such automobile, as
the Company or the Bank may establish from time to time, and the Company or the
Bank shall annually include on Executive’s Form W-2 any amount attributable to
Executive’s personal use of such automobile.  The Company or the Bank shall also
provide Executive with a cellular phone and shall pay (or reimburse Executive)
for all reasonable expenses related to the business use of such phone.  

(d)Vacation and Holidays.  Executive shall take vacation at a time mutually
agreed upon by the Company and Executive; provided, however, that Executive
shall receive not less than twenty (20) days vacation leave during each calendar
year.  Executive shall receive his base salary and other benefits during periods
of vacation.  Executive shall also be entitled to paid legal holidays in
accordance with the policies of the Company or the Bank.  

(e)Other Employee Benefits.  In addition to any other compensation or benefits
provided for under this Agreement, Executive shall be entitled to participate in
any employee benefits or perquisites the Company or the Bank offers to full-time
employees or executive management now or in the future. The Company or the Bank
will not, without Executive’s prior written consent, make any changes in such
plans, arrangements or perquisites which would adversely affect Executive’s
rights or benefits thereunder without separately providing for an arrangement
that ensures Executive receives or will receive the economic value that
Executive would otherwise lose as a result of such adverse effect.  Without
limiting the generality of the foregoing provisions of this paragraph, Executive
shall be entitled to participate in or receive benefits under all plans relating
to stock options, restricted stock awards, stock purchases, pension, profit
sharing, employee stock ownership, supplemental retirement, group life
insurance, medical and other health and welfare coverage that are made available
by the Company or the Bank

4

 

--------------------------------------------------------------------------------

at the Effective Time or at any time in the future during the term of this
Agreement, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements. 

4.Payments to Executive Upon an Event of Termination.

(a)Upon the occurrence of an Event of Termination (as herein defined) during
Executive’s term of employment under this Agreement, the provisions of this
Section 4 shall apply.  Unless Executive otherwise agrees, as used in this
Agreement, an “Event of Termination” shall mean and include any one or more of
the following:  (i) the termination by the Company of Executive’s full-time
employment for any reason other than a termination governed by Section 7 of this
Agreement; or (ii) Executive’s resignation from the Company, upon the occurrence
of any event constituting “Good Reason.”  For purposes of this Agreement, “Good
Reason” means shall mean the occurrence of any of the following events without
the Employee’s consent:

(i)The assignment to Executive of duties that constitute a material diminution
of his authority, duties, or responsibilities (including reporting
requirements);

(ii)A material diminution in Executive’s Base Salary;

(iii)Relocation of Executive to a location outside a radius of 25 miles of the
Company’s Clifton, New Jersey office; or

(iv)Any other action or inaction by the Company that constitutes a material
breach of this Agreement;

provided, that within ninety (90) days after the initial existence of such
event, the Company shall be given notice and an opportunity, not less than
thirty (30) days, to effectuate a cure for such asserted “Good Reason” by
Executive.  Executive’s resignation hereunder for Good Reason shall not occur
later than one hundred fifty (150) days following the initial date on which the
event Executive claims constitutes Good Reason occurred.

(b)Upon Executive’s termination of employment in accordance with paragraph (a)
of this Section 4, on the Date of Termination, as defined in Section 8 of this
Agreement, the Company shall be obligated to pay Executive, or, in the event of
his death following the Date of Termination, his beneficiary or beneficiaries,
or his estate, as the case may be, an amount equal to the sum of:  (i) the base
salary and incentive compensation that would have been paid to Executive for the
remaining term of this Agreement had the Event of Termination not occurred
(based on Executive’s then current base salary and most recently paid or accrued
bonus (incentive compensation) at the time of the Event of Termination), plus
(ii) the value, as calculated by a recognized firm customarily performing such
valuation, of any stock options which, as of the Date of Termination, have been
granted to Executive but are not exercisable by Executive and the value of any
restricted stock awards which have been granted to Executive, but in which
Executive does not have a non-forfeitable or fully-vested interest as of the
Date of Termination, plus (iii) the value of all employee benefits that would
have been provided to Executive for the remaining term of this Agreement had the
Event of Termination not occurred, based on the most recent level of
contribution, accrual or other participation by or on behalf of Executive.  The
Company shall pay the aggregate sum of these amounts to Executive in a single
lump sum payment (without any mitigation) no later than ten (10) business days
following Executive’s termination of employment.

(c)In addition to the payments provided for in paragraph (b) of this Section 4,
upon Executive’s separation from service in accordance with the provisions of
paragraph (a) of this Section 4, to the extent that the Company or the Bank
continues to offer any life, medical, health, disability or dental insurance
plan or arrangement in which Executive or his dependents participates as of the
date of the Event of Termination (each being a “Welfare Plan”), Executive and
his covered dependents shall continue participating in such Welfare Plans,
subject to the same premium contributions on the part of Executive as were
required immediately prior to the Event of Termination until the earlier of (i)
his death; (ii) his employment by another employer other than one of which he is
the majority owner; or (iii) the end of the remaining term of this
Agreement.  If the Company or the Bank does not offer the Welfare Plans at any
time after the Event of Termination, then the Company shall provide Executive
with a payment equal to the premiums for such benefits for the period which runs
until the earlier of (i) his death; (ii) his employment by another employer
other than one of which he is the majority owner; or (iii) the end of the
remaining term of this Agreement.

5

 

--------------------------------------------------------------------------------

5.Change in Control. 

(a)For purposes of this Agreement, a “Change in Control” of the Bank or Company
shall mean one of the following events:  (i) there occurs a change in control of
the Bank, as defined or determined either by the Bank’s primary federal
regulator or under regulations promulgated by such regulator; (ii) as a result
of, or in connection with, a merger or other business combination, sale of
assets or contested election, the persons who were directors of the Bank before
such transaction or event cease to constitute a majority of the Board of
Directors of the Bank or its successor; (iii) the Bank transfers all or
substantially all of its assets to another corporation or entity which is not an
affiliate of the Bank; (iv) the Bank is merged or consolidated with another
corporation or entity and, as a result of such merger or consolidation, less
than 60% of the equity interest in the surviving or resulting corporation is
owned by the former shareholders or depositors of the Bank; (v) the Company
merges into or consolidates with another corporation, or merges another
corporation into the Company and, as a result, less than a majority of the
combined voting power of the resulting corporation immediately after the merger
or consolidation is held by persons who were stockholders of the Company
immediately before the merger or consolidation; (vi) the Company files, or is
required to file, a report on Schedule 13D, or another form or schedule required
under Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, disclosing
that the filing person or persons acting in concert has or have become the
beneficial owner(s) of 25% or more of a class of the Company’s voting
securities, except for beneficial ownership of Company voting shares held in a
fiduciary capacity by an entity of which the Company directly or indirectly owns
50% or more of its outstanding voting securities; (vii) during any period of two
consecutive years, individuals who constitute the Company’s Board of Directors
at the beginning of the two-year period cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to the date hereof whose election was approved by a vote of at least
two-thirds (⅔) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or (viii) the Company sells to a third party all or substantially
all of its assets.

(b)If any of the events described in paragraph (a) of this Section 5,
constituting a Change in Control, have occurred or the Board of Directors
determines that a Change in Control has occurred, Executive shall be entitled to
the benefits provided for in paragraphs (c), (d), and (e) of this Section 5 upon
his termination of employment at any time during the term of this Agreement on
or after the date the Change in Control occurs due to (i) Executive’s dismissal,
or (ii) Executive’s resignation upon the occurrence any event of Good Reason (as
defined in Section 4(a) of this Agreement), unless Executive’s termination is
for Just Cause as defined in Section 7 of this Agreement; provided, however,
that such benefits shall be reduced by any payment made under Section 4 of this
Agreement.  

(c)Upon the occurrence of a Change in Control followed by Executive’s
termination of employment, as provided for in paragraph (b) of this Section 5,
the Company shall pay Executive, or in the event of his subsequent death, his
beneficiary or beneficiaries, or his estate, as the case may be, as severance
pay or liquidated damages, or both, the greater of the payments and benefits due
for the remaining term of the Agreement, pursuant to the provisions of Section 4
of this agreement, or three (3) times the sum of the following items:

(i)the average of the Executive’s Base Salary (as defined in Section 3(a) of the
Agreement), at the highest rate in effect during each of the five (5) most
recently completed calendar years of employment (or, if lesser, Executive’s
actual completed years of employment) preceding the Change in Control;

(ii)the average of the cash incentive compensation or bonus paid to Executive,
or accrued on Executive’s behalf, with respect to each of the five (5) most
recently completed calendar years of employment (or, if lesser, Executive’s
actual completed years of employment) preceding the Change in Control;

(iii)the average of the income realized by Executive during each of the five (5)
most recently completed calendar years of employment (or, if lesser, Executive’s
actual completed years of employment) preceding the Change in Control as a
result of the vesting of any restricted shares of Company common stock held by
or on behalf of Executive;

(iv) the sum of the average of the value of the deferrals, allocations or
contributions made by Executive or on behalf of Executive by the Bank, during
each of the five (5) most recently completed calendar years of employment (or,
if lesser, Executive’s actual completed years of employment) preceding the
Change in Control, under the Bank’s employee stock ownership and 401(k) savings
plans (or any other tax-qualified defined contribution retirement plan sponsored
by the Bank) and any supplemental executive retirement plan (or any similar
provision of any similar plan) in which Executive participates as of the Change
in Control.  For purposes of this

6

 

--------------------------------------------------------------------------------

clause (iv), the value of allocations made to Executive under the employee stock
ownership plan or the supplemental executive retirement plan shall be valued by
reference to the fair market value of Company common stock as of the date of
allocation; and 

(v)the average of any other taxable income provided by the Bank or the Company
to Executive, excluding: A) income attributable to Executive’s exercise of a
non-statutory stock option; B) income related to Executive’s disqualifying
disposition of an incentive stock option to acquire Company common stock; C)
income related to the distribution of benefits under any tax-qualified or
non-tax-qualified retirement or deferred compensation plan or arrangement
sponsored by the Company or the Bank; or D) income attributable to payments made
in lieu of any benefits payable under a plan covered by the preceding clause C)
of this paragraph, during each of the five (5) most recently completed calendar
years of employment (or, if lesser, Executive’s actual completed years of
employment) preceding the Change in Control.

The Company shall make the payment to Executive in a single lump sum no later
than ten (10) business days following his termination of employment.

(d)Upon the occurrence of a Change in Control and Executive’s termination of
employment as provided for in paragraph (b) of this Section 5, to the extent
that the Company or the Bank continues to offer any life, medical, health,
disability or dental insurance plan or arrangement in which Executive or his
dependents participated immediately prior to the Change in Control, Executive
and his covered dependents shall continue participating in such Welfare Plans,
subject to the same premium contributions on the part of Executive as were
required immediately prior to the Change in Control, until the earlier of (i)
Executive’s death; (ii) his employment by another employer other than one of
which he is the majority owner; or (iii) the expiration of thirty-six (36)
months.  If the Company or the Bank does not offer the Welfare Plans at any time
after the Change in Control, the Company shall provide Executive with a payment
equal to the premiums for such benefits for the period which runs until the
earlier of (i) his death; (ii) his employment by another employer other than one
of which he is the majority owner; or (iii) the expiration of thirty-six (36)
months.

(e)The use or provision of any membership, license, automobile use, or other
perquisites shall be continued during the remaining term of the Agreement on the
same financial terms and obligations as were in place immediately prior to the
Change in Control.  To the extent that any item referred to in this paragraph,
at the end of the term of this Agreement, will no longer be available to
Executive, Executive will have the option to purchase all rights then held by
the Company or the Bank to such item for a price equal to the then fair market
value of the item.

6.Change in Control Related Provisions.  

Notwithstanding the provisions of Section 5, in no event shall the aggregate
payments or benefits to be made or afforded to Executive under said paragraphs
(the “Termination Benefits”) constitute an “excess parachute payment” under
Section 280G of the Code or any successor thereto, and in order to avoid such a
result, Termination Benefits will be reduced, if necessary, to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three (3) times Executive’s “base amount”, as determined in
accordance with said Section 280G.  If necessary, the reduction required hereby
among the Termination Benefits shall be made from the cash payments due under
Section 5 of the Agreement.

7.

Termination for Just Cause.

The phrase termination for “Just Cause” shall mean termination because of
Executive’s personal dishonesty, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
incompetence, willful violation of any law, rule, regulation (other than traffic
violations or similar offenses), final cease and desist order or material breach
of any provision of this Agreement.  Notwithstanding the foregoing, Executive
shall not be deemed to have been terminated for Just Cause unless and until
there shall have been delivered to him a Notice of Termination which shall
include a copy of a resolution duly adopted by the affirmative vote of not less
than a simple majority of all of the members of the Board of Directors at a
meeting of the Board of Directors called and held for that purpose, finding that
in the good faith opinion of the Board of Directors, Executive was guilty of
conduct justifying termination for Just Cause and specifying the particulars
thereof in detail.  Executive shall not have the right to receive compensation
or other benefits for any period after termination for Just Cause.

7

 

--------------------------------------------------------------------------------

8.

Notice. 

(a)Any purported termination by the Company or by Executive shall be
communicated by Notice of Termination to the other party hereto.  For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

(b)“Date of Termination” shall mean the date specified in the Notice of
Termination.

9.

Post-Termination Obligations.

All payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with Section 10 for one (1) full year after the earlier
of the expiration of this Agreement or termination of Executive’s employment
with the Company.  Executive shall, upon reasonable notice, furnish such
information and assistance to the Company as may reasonably be required by the
Company in connection with any litigation to which it or any of its affiliates
is, or may become, a party.

10.

Non-Competition and Non-Disclosure.

(a)Upon any termination of Executive’s employment pursuant to Section 4 of this
Agreement, Executive agrees not to compete with the Company or its affiliates
for a period of one (1) year following such termination in any city, town or
county in which Executive’s normal business office is located and the Company or
any of its affiliates has an office or has filed an application for regulatory
approval to establish an office, determined as of the effective date of such
termination, except as agreed to pursuant to a resolution duly adopted by the
Board of Directors.  Executive agrees that during such period and within said
cities, towns and counties, Executive shall not work for or advise, consult or
otherwise serve with, directly or indirectly, any entity whose business
materially competes with the depository, lending or other business activities of
the Company or its affiliates.  The parties hereto, recognizing that irreparable
injury will result to the Company or its affiliates, its business and property
in the event of Executive’s breach of this Subsection 10(a), agree that in the
event of any such breach by Executive, the Company or its affiliates will be
entitled, in addition to any other remedies and damages available, to an
injunction to restrain the violation hereof by Executive, Executive’s partners,
agents, servants, employees and all persons acting for or under the direction of
Executive.  Executive represents and admits that in the event of the termination
of his employment pursuant to Section 4 of this Agreement, Executive’s
experience and capabilities are such that Executive can obtain employment in a
business engaged in other lines and/or of a different nature than the Company or
its affiliates, and that the enforcement of a remedy by way of injunction will
not prevent Executive from earning a livelihood.  Nothing herein will be
construed as prohibiting the Company or its affiliates from pursuing any other
remedies available to the Company or its affiliates for such breach or
threatened breach, including the recovery of damages from Executive.

(b)Executive recognizes and acknowledges that his knowledge of the business
activities and plans for business activities of the Company and its affiliates
as it may exist from time to time, is a valuable, special and unique asset of
the business of the Company and its affiliates.  Executive will not, during or
after the term of his employment, disclose any knowledge of the past, present,
planned or considered business activities of the Company and its affiliates to
any person, firm, corporation or other entity for any reason or purpose
whatsoever, unless expressly authorized by the Board of Directors or required by
law.  Notwithstanding the foregoing, Executive may disclose any knowledge of
banking, financial and/or economic principles, concepts or ideas which are not
solely and exclusively derived from the business plans and activities of the
Company or its affiliates.  In the event of a breach or threatened breach by
Executive of the provisions of this Section 10(b), the Company will be entitled
to an injunction restraining Executive from disclosing, in whole or in part,
knowledge of the past, present, planned or considered business activities of the
Company or its affiliates or from rendering any services to any person, firm,
corporation or other entity to whom such knowledge, in whole or in part, has
been disclosed or is threatened to be disclosed.  Nothing herein will be
construed as prohibiting the Company from pursuing any other remedies available
to the Company for such breach or threatened breach, including the recovery of
damages from Executive.

8

 

--------------------------------------------------------------------------------

11.

Death and Disability.   

(a)Death. Notwithstanding any other provision of this Agreement to the contrary,
in the event of Executive’s death during the term of this Agreement, the Company
shall immediately pay his estate any salary and bonus accrued but unpaid as of
the date of his death, and, for a period of six (6) months after Executive’s
death, the Company shall continue to provide his dependents medical insurance
benefits existing on the date of his death and shall pay Executive’s designated
beneficiary all compensation that would otherwise be payable to him pursuant to
Section 3(a) of this Agreement.  This provision shall not negate any rights
Executive or his beneficiaries may have to death benefits under any employee
benefit plan of the Company or the Bank.  

(b)Disability.

(i)The Company or Executive may terminate Executive’s employment after having
established Executive’s Disability.  For purposes of this agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and that
results in the Executive becoming eligible for long-term disability benefits
under the Company’s or the Bank’s long-term disability plan (or, if the Company
or the Bank has no such plan in effect, that impairs Executive’s ability to
substantially perform his duties under this Agreement for a period of one
hundred eighty (180) consecutive days).  The Board of Directors shall determine
whether or not Executive is and continues to be permanently disabled for
purposes of this Agreement in good faith, based upon competent medical advice
and other factors that they reasonably believe to be relevant.  As a condition
to any benefits, the Board of Directors may require Executive to submit to such
physical or mental evaluations and tests as it deems reasonably appropriate.

(ii)In the event of Disability, Executive’s obligation to perform services under
this Agreement will terminate.  In the event of such termination, Executive
shall continue to receive (x) one hundred percent (100%) of his monthly Base
Salary (at the annual rate in effect on the Date of Termination) through the one
hundred eightieth (180th) day following the Date of Termination by reason of
Disability and (y) sixty percent (60%) of his monthly base salary from the one
hundred eighty-first (181st) day following termination through the earlier of
the date of his death or the date he attains age 70.  Such payments shall be
reduced by the amount of any short- or long-term disability benefits payable to
Executive under any disability program sponsored by the Company or the Bank.  In
addition, during any period of Executive’s Disability, Executive and his
dependents shall, to the greatest extent possible, continue to be covered under
all benefit plans (including, without limitation, retirement plans and medical,
dental and life insurance plans) of the Company or the Bank in which Executive
participated prior to the occurrence of Executive’s Disability, on the same
terms as if Executive were actively employed by the Company.

12.

Source of Payments.

(a)All payments provided for in this Agreement shall be timely paid in cash or
check from the general funds of the Company, subject to Section 12(b).

(b)Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits, as provided by this Agreement, are paid to or received by
Executive under the Employment Agreement in effect between Executive and the
Bank (the “Bank Agreement”), such compensation payments and benefits paid by the
Bank will be subtracted from any amount due simultaneously to Executive under
similar provisions of this Agreement.  Payments pursuant to this Agreement and
the Bank Agreement shall be allocated in proportion to the level of activity and
the time expended on such activities by Executive as determined by the Company
and the Bank.

13.Effect of Prior Agreements and Existing Benefit Plans.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment or change in control agreement between the
Company or any predecessor of the Company and Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided.  No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this Agreement.

9

 

--------------------------------------------------------------------------------

14.No Attachment. 

(a)Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge or hypothecation, or to execution, attachment, levy
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to affect any such action shall be null, void and of no effect.

(b)This Agreement shall be binding upon, and inure to the benefit of, Executive,
the Company and their respective successors and assigns.

15.Modification and Waiver.

(a)This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b)No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel.  No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

16.Severability.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any remaining part of such provision not held so invalid,
and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.

17.Headings for Reference Only.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

18.Governing Law.

Except to the extent preempted by federal law, the validity, interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of New Jersey, without regard to principles of conflicts of law of New
Jersey.  

19.  Arbitration.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
(3) arbitrators sitting in a location selected by Executive within fifty (50)
miles from the location of the Company, in accordance with the rules of the
American Arbitration Association then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of Executive, whether by judgment,
arbitration or settlement, Executive shall be entitled to the payment of all
back-pay, including salary, bonuses and any other cash compensation, fringe
benefits and any compensation and benefits due Executive under this Agreement.

10

 

--------------------------------------------------------------------------------

20.

Payment of Legal Fees. 

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Company only if Executive is successful pursuant to a legal
judgment, arbitration or settlement.

21.

Indemnification.

The Company shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs, executors and administrators) to the fullest extent permitted under New
Jersey law against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of his having been a director or officer of the Company
(whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the costs of reasonable settlements.

22.Successor to the Company.

The Company shall require any successor or assignee, whether direct or indirect,
by purchase, merger, consolidation or otherwise, to all or substantially all of
the business or assets of the Bank or the Company, expressly and unconditionally
to assume and agree to perform the Company’s obligations under this Agreement,
in the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place.

23.Required Provisions.

In the event any of the provisions of this Section 23 are in conflict with the
other terms of this Agreement, this Section 23 shall prevail.

(a)The Company’s board of directors may terminate Executive’s employment at any
time, but any termination by the Company, other than termination for Just Cause,
shall not prejudice Executive’s right to compensation or other benefits under
this Agreement.  Executive shall not have the right to receive compensation or
other benefits for any period after termination for Cause as defined in Section
7 of this Agreement.

(b)If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Company’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(3) or (g)(1); the Company’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Company may in its
discretion: (i) pay Executive all or part of the compensation withheld while
their contract obligations were suspended; and (ii) reinstate (in whole or in
part) any of the obligations which were suspended.

(c)If Executive is removed and/or permanently prohibited from participating in
the conduct of the Company’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1818(e)(4) or (g)(1),
all obligations of the Company under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

(d)If the Company is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. §1813(x)(1) all obligations of the Company
under this contract shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.

11

 

--------------------------------------------------------------------------------

(e)All obligations under this contract shall be terminated, except to the extent
a determination is made that continuation of the contract is necessary for the
continued operation of the Bank (i) by the director of the Office of the
Comptroller of the Currency (the “OCC”) or her or her designee (the “Director”),
at the time the OCC enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Section 13(c) of the Federal
Deposit Insurance Act; or (ii) by the Director, at the time the Director
approves a supervisory merger to resolve problems related to the operations of
the Bank or when the Bank is determined by the Director to be in an unsafe or
unsound condition.  Any rights of Executive that have already vested, however,
shall not be affected by such action. 

(f)Any payments made to employees pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.

24.Section 409A of the Code.

(a)This Agreement is intended to comply with the requirements of Section 409A of
the Code, and specifically, with the “short-term deferral exception” under
Treasury Regulation Section 1.409A-1(b)(4) and the “separation pay exception”
under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall in all respects
be administered in accordance with Section 409A of the Code.  If any payment or
benefit hereunder cannot be provided or made at the time specified herein
without incurring sanctions on Executive under Section 409A of the Code, then
such payment or benefit shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed.  For purposes of Section
409A of the Code, all payments to be made upon a termination of employment under
this Agreement may only be made upon a “separation from service” (within the
meaning of such term under Section 409A of the Code), each payment made under
this Agreement shall be treated as a separate payment, the right to a series of
installment payments under this Agreement (if any) is to be treated as a right
to a series of separate payments, and if a payment is not made by the designated
payment date under this Agreement, the payment shall be made by December 31 of
the calendar year in which the designated date occurs.  To the extent that any
payment provided for hereunder would be subject to additional tax under Section
409A of the Code, or would cause the administration of this Agreement to fail to
satisfy the requirements of Section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law, and any such
amount shall be payable in accordance with (b) below.  In no event shall
Executive, directly or indirectly, designate the calendar year of payment.

(b)If when separation from service occurs Executive is a “specified employee”
within the meaning of Section 409A of the Code, and if the cash severance
payment under Section 4(b) or 5(c), (e) would be considered deferred
compensation under Section 409A of the Code, and, finally, if an exemption from
the six-month delay requirement of Section 409A(a)(2)(B)(i) of the Code is not
available (i.e., the “short-term deferral exception” under Treasury Regulations
Section 1.409A-1(b)(4) or the “separation pay exception” under Treasury Section
1.409A-1(b)(9)(iii)), the Company will make the maximum severance payment
possible in order to comply with an exception from the six month requirement and
make any remaining severance payment under Section 4(b) or 5(c), (e) to
Executive in a single lump sum without interest on the first payroll date that
occurs after the date that is six (6) months after the date on which Executive
separates from service.

12

 

--------------------------------------------------------------------------------

(c)If (x) under the terms of the applicable policy or policies for the insurance
or other benefits specified in Section 4(c) or 5(d) it is not possible to
continue coverage for Executive and his dependents, or (y) when a separation
from service occurs Executive is a “specified employee” within the meaning of
Section 409A of the Code, and if any of the continued insurance coverage or
other benefits specified in Section 4(c) or 5(d) would be considered deferred
compensation under Section 409A of the Code, and, finally, if an exemption from
the six-month delay requirement of Section 409A(a)(2)(B)(i) of the Code is not
available for that particular insurance or other benefit, the Company shall pay
to Executive in a single lump sum an amount in cash equal to the present value
of the Company’s projected cost to maintain that particular insurance benefit
(and associated income tax gross-up benefit, if applicable) had Executive’s
employment not terminated, assuming continued coverage for 36 months.  The
lump-sum payment shall be made thirty (30) days after employment termination or,
if Section 24(b)  applies, on the first payroll date that occurs after the date
that is six (6) months after the date on which Executive separates from
service. 

(d)References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Section 409A of the Code.

[signature page follows]

13

 

--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, Clifton Bancorp Inc. has caused this Agreement to be
executed by its duly authorized officer and or director and Executive haYups
signed this Agreement on this 25th day of June, 2014.

 

ATTEST:

 

CLIFTON BANCORP INC.

 

 

 

/s/ Janemarie A. Kovarcik

By:

/s/ Charles J. Pivirotto

 

 

For the Entire Board of Directors

 

WITNESS:

 

 

 

 

EXECUTIVE

/s/ Janemarie A. Kovarcik

 

/s/ Paul M. Aguggia

 

 

Paul M. Aguggia

 

14

 